UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 MORGAN CREEK ENERGY CORP. (Name of Issuer) Common stock, $0.001 par value per share (Title of Class of Securities) 82705B 10 1 (CUSIP Number) WESTROCK LAND CORP. 14001 Dallas Parkway, Suite 1200, Dallas, Texas 75240 972-934-6502 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) October 21, 2010 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(b)(3) or (4), check the following box o. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1. Names of Reporting Person:Westrock Land Corp. I.R.S. Identification Nos. of above persons (entities only):Not applicable 2. Check the Appropriate Box if a Member of a Group (See Instructions): (a)o (b)o Not applicable 3. SEC Use Only: 4. Source of Funds (See Instructions): OO 5.
